Citation Nr: 0823484	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  05-38 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
resection left radial head, with scar (non-dominant), which 
is currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals, 
fracture, left navicularis (non-dominant), which is currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1955 to 
April 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied an increased rating for both claims.  
The RO subsequently increased the rating for residuals of the 
fracture of the left navicular from 0 to 10 percent disabling 
in January 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b)(1), (2).  Regarding the issues of 
entitlement increased rating for residuals, resection left 
radial head, with scar (non-dominant), which is currently 
rated as 10 percent disabling, and entitlement to an 
increased rating for residuals, fracture, left navicularis 
(non-dominant), which is currently rated as 10 percent 
disabling, the Board finds that additional examination is 
necessary.  

The veteran underwent VA examination in July 2005; however, 
the examination report indicates that the examiner did not 
have access to the claims folder.  VA is required to conduct 
an accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991)  (VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  
Accordingly, the veteran should be afforded another VA 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to evaluate the nature and 
severity of the residuals from the 
resection of the left radial head, with 
scar (non-dominant), and the severity of 
the residuals of the fracture of the left 
navicularis (non-dominant).  The claims 
folder and a copy of this remand should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

The examiner should note ranges of motion 
as well as functional loss due to pain or 
due to weakness, fatigability, 
incoordination, or pain on movement for 
both disabilities.  

The examiner should examine any scars and 
report the size of the scars and area 
(covered by scars) in square inches or 
centimeters.  The examiner should indicate 
whether the scars are associated with 
underlying soft tissue damage; cause 
limited motion; cause a frequent loss of 
covering of skin over the scar; are 
painful on examination; or cause 
limitation of function of affected part.  
The examiner should provide a rationale 
for all conclusions.

2.  Then the RO/AMC should readjudicate 
the issues on appeal.  The RO/AMC should 
consider whether separate ratings are 
warranted under the diagnostic codes for 
rating musculoskeletal injuries in 
addition to the diagnostic codes for 
rating scars.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





